                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 4:17-cr-00013-TWP-VTW
                                                     )
SEVON EDWIN THOMAS,                                  ) -01
                                                     )
                              Defendant.             )

                  ORDER ON DEFENDANT’S MOTION TO SUPPRESS

       This matter is before the Court on Defendant Sevon Thomas’ (“Thomas”) Motion to Find

Unconstitutional the Stop, Seizure, Search and Arrest of Sevon Thomas and to Subsequently

Suppress the Fruits of the Poisonous Tree, (Filing No. 60). Thomas is charged with violating 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(A), possession with intent to distribute methamphetamine, and

18 U.S.C. § 924(c)(1)(A)(i), possession of a firearm in furtherance of a drug trafficking crime. The

jury trial in this matter is scheduled to begin on Monday, January 14, 2019. Thomas asserts the

challenged stop, seizure and search of his person violated his Fourth, Fifth, Sixth and Fourteenth

Amendment rights, justifying suppression of the evidence. For the following reasons, Thomas’

motion is DENIED.

                                       I. FINDINGS OF FACT

       Thomas asked the Court to conduct an evidentiary hearing pursuant to Rule 12 of the

Federal Rules of Criminal Procedure and thereafter suppress the illegally obtained evidence.

However, Thomas is not entitled to a hearing on his Motion to Suppress because a hearing is not

required unless the movant demonstrates a significant factual dispute that must be resolved. United

States v. Sophie, 900 F.2d 1064, 1071 (7th Cir. 1990); see also United States v. Moreland, 703
F.3d 976, 981–82 (7th Cir. 2012) (defendants’ request for evidentiary hearing “properly refused

because they were unable to specify any assertion in the government’s affidavits that they could

contest with evidence”). Thomas raised no disputed issues of material fact and has not challenged

the accuracy of the information articulated by law enforcement. There are no factual disputes to

be resolved regarding the Motion to Suppress, so no evidentiary hearing is necessary.

       On July 20, 2017, law enforcement conducted a traffic stop of an individual (“CHS1”) and

located crystal methamphetamine in CHS1’s vehicle. CHS1 admitted to being involved in

distributing methamphetamine in Southern Indiana. CHS1 further admitted to having three drug

suppliers for multiple ounces of methamphetamine and identified Thomas as one of those sources.

       At the time of CHS1’s traffic stop, a second individual (“CHS2”) was in the vehicle with

CHS1. CHS2 also admitted to being involved in distributing methamphetamine in Southern

Indiana. CHS2 corroborated CHS1’s statement regarding three drug suppliers for multiple ounces

of methamphetamine, including Thomas as one of those sources. CHS2 reported being present on

at least five occasions during the previous six-month period where Thomas delivered multiple

ounce quantities of methamphetamine to CHS1. CHS2 described Thomas and stated that Thomas

drove a black Chevrolet Impala with Kentucky license plates when he delivered methamphetamine

to CHS1 and CHS2. CHS2 also reported that Thomas delivered methamphetamine to CHS2 and

CHS1 at locations in Louisville, Kentucky, and in Southern Indiana.

       Later that same day—July 20, 2017—under the direction and supervision of law

enforcement, CHS1 called Thomas on his cell phone and arranged to purchase approximately six

ounces of methamphetamine at a location in Georgetown, Indiana. The phone call was recorded.

Thomas agreed to provide CHS1 approximately six ounces of methamphetamine, and he would

deliver the methamphetamine to CHS1 at a McDonald’s in Georgetown, Indiana, if CHS1 could



                                               2
get transportation to that location. CHS1 then placed a second recorded telephone call to Thomas’

cell phone to confirm the meeting location. Thomas again answered the phone, and they agreed to

meet at the McDonald’s in Georgetown in approximately thirty minutes. They agreed that Thomas

would charge CHS1 $450.00 per ounce for the methamphetamine.

       Law enforcement officers began surveillance near the McDonald’s in Georgetown. Law

enforcement and CHS1 were in a vehicle together, and they observed the scene from a distance so

that CHS1 could identify Thomas’ vehicle for law enforcement when it arrived. CHS1 and CHS2

had reported earlier that Thomas’ vehicle was a black Chevrolet Impala with Kentucky license

plates. During the surveillance, officers observed a black Chevrolet Impala in the drive-thru lane

at the McDonald’s. CHS1 positively identified Thomas in the vehicle as the individual who would

be bringing the methamphetamine. The law enforcement officers then conducted an investigative

stop on Thomas’ vehicle and detained Thomas at the McDonald’s for further investigation.

Thomas was placed inside a Harrison County Sherriff’s vehicle and transported across the street

to an adjacent parking lot.

       An officer conducted a systematic search of Thomas’ car with K-9 “Bob,” a certified

narcotic detection dog. During the search, “Bob” indicated on both the front and rear door seams

of Thomas’ vehicle. After the positive alert, “Bob” was released inside the vehicle. During the K-

9 search of the interior of the vehicle, “Bob” indicated to presence of a controlled substance inside

the vehicle on the passenger side floorboard area and on the driver side door panel. After the

positive K-9 alert, law enforcement officers searched Thomas’ vehicle. During the interior search

of the vehicle when an officer opened the glovebox, white latex gloves containing three clear

plastic baggies containing a crystal-like substance suspected to be methamphetamine and two

firearms fell from the glovebox onto the floorboard of the vehicle. Thomas was arrested following



                                                 3
the search and seizure of the drugs and firearms. Thereafter, he was indicted on August 16, 2017

by a federal grand jury for Count One, Possession with Intent to Distribute Methamphetamine and

Count Two, Possession of a Firearm in Furtherance of a Drug Trafficking Crime. (Filing No. 12.)

On December 21, 2018 a Superseding Indictment was filed. (Filing No. 69.)

                   II. DISCUSSION AND CONCLUSIONS OF LAW

       Thomas moves to suppress all evidence recovered by the Government following the illegal

stop, seizure, arrest, and search of his person at the restaurant in Georgetown, Indiana.

       Thomas asserts,

       The initial stop of the defendant by Indiana State Police on 06.20.17 was illegal
       because there was no reasonable suspicion, probable cause, or judicial warrant to
       detain, seize, arrest or search him. The defendant at the time was traveling in a 2013
       black Chevrolet Impala. Following the illegal stop, seizure, search and arrest of Mr.
       Thomas, agents of the government now seek to introduce into evidence two (2)
       handguns (Ruger, Model P90DC, Serial Number: 66208758 and Taurua, Model
       PT940, Serial number SRJ79311), a LG and ZTE cell phone, methamphetamine
       and heroin.

(Filing No. 60 at 1.)

       He argues that regardless of his whereabouts or with whom he was associating, he had the

right to be free from any unconstitutional governmental intrusion. He notes that the Government

has the burden to establish sufficient justification for a warrantless search or seizure. See Vale v.

Louisiana, 399 U.S. 30, 34 (1970). Thomas argues that any search, seizure, investigative stop, or

other governmental intrusion during the investigation of this case lacked the required foundation

of probable cause or reasonable suspicion and was therefore unreasonable under the Fourth and

Fourteenth Amendments. He asserts that evidence observed or seized during any search following

the arrest, stop, or seizure should be suppressed as the “fruit of the poisonous tree.” Brown v.

Illinois, 422 U.S. 590 (1975); Dunaway v. New York, 442 U.S. 200 (1979).




                                                 4
       The Government responds that law enforcement officers had probable cause to stop and

detain Thomas, and their subsequent search of his vehicle was permissible. Based on the

undisputed facts, the Government argues that the law enforcement officers had probable cause to

stop and detain Thomas and to search his vehicle.

       The Government asserts that CHS1 and CHS2 each identified Thomas as someone who

previously had dealt methamphetamine to CHS1 on multiple occasions. Law enforcement officers

were able to corroborate the information given by CHS1 and CHS2 through the two controlled

phone calls during which Thomas indicated he could distribute methamphetamine to CHS1 in

Georgetown, Indiana. Thomas also informed CHS1 during the controlled call the type of vehicle

he would be driving and that he would arrive in approximately thirty minutes.

       The Government argues that when Thomas arrived approximately thirty minutes later in

the same type of vehicle identified earlier by CHS1 and CHS2, and CHS1 positively identified

Thomas, law enforcement officers had probable cause to believe that there would be controlled

substances found in Thomas’ vehicle. Where police have probable cause to believe that an

automobile contains contraband, the Fourth Amendment does not require them to obtain a search

warrant prior to conducting a search. Carroll v. United States, 267 U.S. 132 (1925). “A vehicle

may be stopped and searched without a warrant if there is probable cause to believe the vehicle

contains contraband or other evidence of illegal activity.” United States v. Seymour, 519 F.3d 700,

713 (7th Cir. 2008). See also United States v. Reaves, 796 F.3d 738, 742 (7th Cir. 2015)

(warrantless search was permissible because probable cause under automobile exception existed

where defendant was under investigation for drug trafficking, informant supported that suspicion,

and informant’s reliability was confirmed by unfolding events). The Government argues that

probable cause supported each step of the search and seizure.



                                                5
        The Court looks at the “totality of the circumstances” to determine whether probable cause

exists, both with respect to the informant’s veracity and reliability and as a basis for the information

as well as with respect to the degree the information or tip has been corroborated. Edwards v.

Cabrera, 58 F.3d 290, 293 (7th Cir. 1995) (citing Illinois v. Gates, 462 U.S. 213, 238–45 (1983)).

        In Carroll, 267 U.S. at 158–59, the Supreme Court held that a search of an automobile

without a warrant was permissible if the police had probable cause to believe that evidence of a

crime was present in the vehicle and exigent circumstances existed to believe that the vehicle

would be removed from the area. The Supreme Court has since moved away from a strict

application of the exigent circumstances requirement for warrantless vehicle searches and rather

has emphasized that “pervasive schemes of regulation, which necessarily lead to reduced

expectations of privacy, and the exigencies attendant to ready mobility justify searches without

prior recourse to the authority of a magistrate so long as the overriding standard of probable cause

is met.” California v. Carney, 471 U.S. 386, 392 (1985).

        Even more recently, the Supreme Court has held,

        Police may search a vehicle incident to a recent occupant’s arrest only if the arrestee
        is within reaching distance of the passenger compartment at the time of the search
        or it is reasonable to believe the vehicle contains evidence of the offense of arrest.
        When these justifications are absent, a search of an arrestee's vehicle will be
        unreasonable unless police obtain a warrant or show that another exception to the
        warrant requirement applies.

Arizona v. Gant, 556 U.S. 332, 351 (2009) (emphasis added).

        Looking at the totality of the circumstances in this case, the Court finds that law

enforcement officers had probable cause to believe that Thomas had arrived at the McDonald’s in

Georgetown to distribute methamphetamine and would therefore have methamphetamine in his

vehicle. Two informants identified Thomas as someone who previously had dealt

methamphetamine to them on multiple occasions. Law enforcement officers then corroborate the

                                                   6
information given by the informants through the two controlled phone calls during which Thomas

indicated he could provide methamphetamine to one of the informants at a McDonald’s in

Georgetown. Thomas indicated during the phone call that he would arrive in approximately thirty

minutes. The informants identified Thomas’ vehicle both before Thomas arrived at the

McDonald’s as well as after he arrived at the scene. Thomas arrived approximately thirty minutes

after the phone call in the same type of vehicle previously identified by the informants. The

informant positively identified Thomas when he was at the McDonald’s.

       Thomas was suspected of drug trafficking and the information provided by the informants

supported that suspicion. The informants’ reliability and the information provided by them was

confirmed and corroborated by the unfolding events. It was reasonable for the law enforcement

officers to believe that Thomas’ vehicle contained evidence of the offense of arrest—possession

with intent to distribute methamphetamine. The positive alerts by the drug detection dog during

the free air sniff around the vehicle further strengthened the probable cause that the officers already

had. See Illinois v. Caballes, 543 U.S. 405 (2005). Therefore, the Court determines that, based

upon the totality of the circumstances, probable cause supported each step of the search and

seizure. The warrantless search in this case did not violate Thomas’ constitutional rights. Thus, the

evidence found and seized is not “fruit of a poisonous tree,” and Thomas’ Motion to Suppress

(Filing No. 60) is DENIED.

       SO ORDERED.


       Date:    12/28/2018




                                                  7
Distribution:

Brendan Joseph McLeod
McLEOD LAW OFFICE
kycrimlaw@gmail.com

Lauren Wheatley
UNITED STATES ATTORNEY’S OFFICE
lauren.wheatley@usdoj.gov




                                  8
